 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1480 
In the House of Representatives, U. S.,

September 14, 2010
 
RESOLUTION 
Commending the University of Southern California Trojan men’s tennis team for its victory in the 2010 National Collegiate Athletic Association (NCAA) Men’s Tennis Championship. 
 
 
Whereas the University of Southern California (USC) Trojan men’s tennis team has achieved many accomplishments during the 2010 season; 
Whereas USC finished the 2010 season with an overall record of 25–3; 
Whereas, the No. 5 seed in the tournament, USC won the 2010 NCAA Championship with a 4–2 victory over the No. 2 seed Tennessee; 
Whereas the USC men’s tennis team has now won its 18th NCAA men’s tennis team championship, making the Trojans the all-time leader in such team victories; 
Whereas USC’s previous NCAA men’s tennis team championship came in 2009; 
Whereas USC won the 2009 NCAA Championship with a 4–1 victory over Ohio State; 
Whereas, as a whole, USC has won its 113th national championship as a university, and its 90th men’s national championship; 
Whereas the 2010 NCAA Championship is the second for USC head coach Peter Smith; 
Whereas USC Daniel Nguyen was named the NCAA Tournament’s Most Outstanding Player; 
Whereas other All-Team Tournament Team honors went to Robert Farah at No. 1 singles, Steve Johnson at No. 2 singles, Daniel Nguyen at No. 4 singles, and Peter Lucassen at No. 6 singles, as well as Robert Farah and Steve Johnson at No. 1 doubles and Daniel Nguyen and JT Sundling at No. 2 doubles; and 
Whereas under the leadership of USC's 10th president, Steven B. Sample, USC has established itself as a world-class research university, known for its leadership in the fields of communication, media, public diplomacy, the sciences, and the arts: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the University of Southern California (USC) Trojan men’s tennis team and USC President Steven B. Sample for USC's victory in the 2010 NCAA Men’s Tennis Championship; 
(2)applauds Coach Peter Smith for his winning his second NCAA Championship as USC’s head coach; and 
(3)recognizes the achievements of the players, coaches, students, alumni, and staff who were instrumental in helping the University of Southern California win the 2010 NCAA Men’s Tennis Championship. 
 
Lorraine C. Miller,Clerk.
